IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PETE MCMANUS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3455

GAINESVILLE HOUSING
AUTHORITY; SHIRLEY
JONES, MGR.; JOHN CHERRY,
DIR.; BERNADETTE WOODY,
ASST. DIR.; VINCE MARINO,
SUPR.; BARBARA
RICHARDSON, SEC. 8 DIR.;
GAINESVILLE FLORIDA
HOUSING CORP.; ALACHUA
COUNTY HOUSING
AUTHORITY; GAIL
MONIHAN, DIR., ACHA, ET
AL; SUED INDIVIDUALLY
AND COLLECTIVELY,

      Appellees.

_____________________________/

Opinion filed February 3, 2017.

An appeal from an order of the Circuit Court for Alachua County.
Monica Brasington, Judge.

Pete McManus, pro se, Appellant.

Joseph D. Tessitore and Frank M. Mari of Bell & Roper, P.A., Orlando, for
Appellees.
PER CURIAM.

      The Court has determined that the appeal is untimely. Accordingly,

appellees’ motion to dismiss, filed on September 8, 2016, is granted and the appeal

is dismissed.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.




                                        2